Title: Enclosure VII: Memorial of Pierre Gibault and others to Arthur St. Clair, 9 June 1790
From: Gibault, Pierre,et al.
To: St. Clair, Arthur


            Enclosure VIIMemorial of Pierre Gibault and others to Arthur St. Clair
            
              County of St. Clair June 9th. 1790.
            
            The Memorial of the Inhabitants of Kaskaskia, la Prairie du Rocher, and Kahokia, County of St. Clair.
            Humbly Sheweth,
            That by an Act of the Congress of 20th. June 1788, it was declared that the Lands theretofore possessed by the said Inhabitants should be surveyed at their Expense, and that this Clause appears to them neither necessary nor adapted to quiet the Minds of the People. It does not appear necessary, because from the Establishment of the Colony to this Day, they have enjoyed their Property and Possessions without Disputes or Lawsuits on the Subject of their Limits; that the Surveys of them were made at the Time the Concessions were obtained  from their ancient Kings, Lords, or Commandants; and that each of them knew what belonged to him, without attempting an Encroachment on his neighbor, or fearing that his neighbor would encroach on him. It does not appear adapted to pacify them, because instead of assuring to them the peaceable Possession of their ancient Inheritances, as they have enjoyed it till now, that Clause obliges them to bear Expenses, which, in their present Situation, they are absolutely incapable of paying, and for the failure of which they must be deprived of their Lands.
            Your Excellency is an Eyewitness of the Poverty to which the Inhabitants are reduced, and of the total Want of Provisions to subsist on. Not knowing where to find a morsel of Bread to nourish their Families, by what Means can they support the Expense of a Survey which has not been sought for on their Parts, and for which it is conceived by them there is no Necessity? Loaded with misery and groaning under the Weight of Misfortunes, accumulated since the Virginia Troops entered their Country, the unhappy Inhabitants throw themselves under the Protection of your Excellency, and take the Liberty to solicit you to lay their deplorable Situation before Congress. And as it may be interesting for the United States to know exactly the Extents and Limits of their ancient Possessions, in order to ascertain the Lands which are yet at the disposal of Congress, it appears to them, in their humble Opinion, that the Expense of Survey ought more properly to be borne by Congress, for whom alone it is useful, than by them who do not feel the Necessity of it. Besides, this is no Object for the United States; but it is great, too great for a few unhappy Beings who your Excellency sees yourself are scarcely able to support their pitiful Existence.
            To these Motives they venture to add that of the Generosity worthy of a Great People: the taking upon them a Burthen too heavy for a small Number of unhappy Individuals will give lustre to their Dignity.
            They venture to hope that the paternal Goodness of your Excellency towards your adopted Children will induce you to present their humble Supplication to the Honble. Congress, and that you will second it with your Protection.
            They will ever pray to Heaven for the Preservation and Prosperity of your Excellency.
            
              (signed) P. Gibault, Priest (and 87 others)
            
          